        Case 1:19-cv-00189-BKS-ATB Document 1 Filed 02/11/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

                                                  :
April Weller,                                     :
                                                                       1:19-CV-189[BKS/ATB]
                                                    Civil Action No.: ______
                                                  :
                         Plaintiff,               :
        v.                                        :
                                                  :
Jenny Craig, Inc.,                                :
                                                    COMPLAINT
                                                  :
                         Defendant.               :
                                                  :
                                                  :

                For this Complaint, the Plaintiff, April Weller, by undersigned counsel, states as

follows:


                                        INTRODUCTION

        1.      Plaintiff brings this complaint for damages resulting from the illegal actions of

Jenny Craig, Inc. (“Jenny Craig” or “Defendant”). Defendant sent unauthorized text messages to

the Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq. (the “TCPA”).

        2.      Wireless spam is a growing problem in the United States. In April 2012, the Pew

Research Center found that 69% of texters reported receiving unwanted spam text messages,

while 25% reported receiving spam texts weekly. http://www.pewinternet.org/fact-

sheets/mobile-technology-fact-sheet/ (last visited February 9, 2016); see also Nicole Perlroth,

Spam Invades a Last Refuge, the Cellphone, N.Y. Times, April 8, 2012, at A1 (“In the United

States, consumers received roughly 4.5 billion spam texts [in 2011], more than double the 2.2

billion received in 2009 . . . .”).

        3.      Jenny Craig is an American weight loss, weight management, and nutrition

company. The company has more than 700 weight management centers in Australia, the United
        Case 1:19-cv-00189-BKS-ATB Document 1 Filed 02/11/19 Page 2 of 6



States, Canada, New Zealand, and Puerto Rico. It has developed a sophisticated multi-platform

marketing program to promote its products.

        4.      Among those platforms used and targeted, are consumers’ mobile cellular

telephone devices to which Jenny Craig sends Short Message Service (“SMS” or “Text”)

messages promoting sales, offers and Jenny Craig services.

        5.      Defendant did not provide Plaintiff clear and conspicuous disclosure of the

consequence of providing it her phone number, i.e. that the Plaintiff agreed unambiguously to

receive automated texts messages from or on behalf of Defendant.

        6.      The telemarketing messages were sent to Plaintiff’s cell phone by or on behalf of

Defendant using a fully automated system. The messages were unauthorized and not sent for

emergency purposes. Accordingly, Defendant’s messages violated the TCPA.

                                          JURISDICTION

        7.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

Mims v. Arrow Fin. Serv., LLC, 132 S. Ct. 740, 751-53 (2012).

        8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Jenny Craig

resides in this District and because a substantial part of the events giving rise to the claim

occurred in this District.

                                             PARTIES

        9.      The Plaintiff, April Weller (“Plaintiff”), is an adult individual residing in

Stephentown, New York, and is a “person” as defined by 47 U.S.C. § 153(39).

        10.     The Defendant, Jenny Craig, Inc (“Jenny Craig”), is a California business entity

with an address of 5770 Fleet Street, Carlsbad, California 92008-9446, and is a “person” as

defined by 47 U.S.C. § 153(39).



                                                  2
       Case 1:19-cv-00189-BKS-ATB Document 1 Filed 02/11/19 Page 3 of 6



                                            THE TCPA

       11.     The TCPA regulates, among other things, the use of automated telephone dialing

systems (“ATDS”).

       12.     Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS to a

cellular phone without prior express consent by the person being called, unless the call is for

emergency purposes.

       13.     47 U.S.C. § 227(a)(1) defines an ATDS as equipment having the capacity–

       (A)     to store or produce telephone numbers to be called, using a random or sequential

       number generator; and

       (B)     to dial such numbers.

       14.     “Prior express written consent” is required before making automated

telemarketing calls, meaning there must be a written agreement, signed by the person receiving

the call or text, with a “clear and conspicuous disclosure” that specifically authorizes the seller to

send telemarketing communications using an automatic telephone dialing system or an artificial

or prerecorded voice. 47 C.F.R. § 64.1200.

       15.     The FCC has clarified that text messages qualify as “calls” under the TCPA:

       We affirm that under the TCPA, it is unlawful to make any call using an automatic telephone
       dialing system or an artificial or prerecorded message to any wireless telephone number. Both
       the statute and our rules prohibit these calls, with limited exceptions, “to any telephone
       number assigned to a paging service, cellular telephone service, specialized mobile radio
       service, or other common carrier service, or any service for which the party is charged.” This
       encompasses both voice calls and text calls to wireless numbers including, for example, short
       message service (SMS) calls, provided the call is made to a telephone number assigned to
       such service.

In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Report

and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003); see Satterfield v. Simon & Schuster, Inc., 569

F.3d 946, 953 (9th Cir. 2009).

                                                  3
       Case 1:19-cv-00189-BKS-ATB Document 1 Filed 02/11/19 Page 4 of 6



                                 FACTUAL ALLEGATIONS


       16.     Jenny Craig sent automated text messages to Plaintiff’s cellular telephone

number, XXX-XXX-3998 (the “Number”).

       17.     The texts were telemarketing. They advertised sales and promotions available on

Jenny Craig website.

       18.     Defendant placed the text messages from an abbreviated phone number known as

an SMS short code licensed and operated by Jenny Craig.

       19.     Defendant’s text messages received by Plaintiff were fully automated. The

content of the messages received by Plaintiff was not individualized to the Plaintiff in any way.

The exact same text messages were automatically sent to thousands of consumers as a part of

Defendant’s pre-planned telemarketing campaign.

       20.     The text messages sent to Plaintiff’s cellular phone by Jenny Craig advertised the

availability of Defendant’s products and services and thus constitute ‘telemarketing.’

       21.     Any text messages that Plaintiff sent to Defendant did not provide Defendant

prior express written consent to send Plaintiff automated calls as required by the TCPA. Plaintiff

was not given clear and conspicuous disclosure that she was consenting to receive fully

automated text messages to her cellular phones.

       22.     The text messages sent to Plaintiff’s cellular phone were made with an ATDS as

defined by 47 U.S.C. § 227(a)(1). The ATDS has the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

       23.     The telephone number messaged by Defendant was assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming messages pursuant to 47 U.S.C.

§ 227(b)(1).


                                                  4
        Case 1:19-cv-00189-BKS-ATB Document 1 Filed 02/11/19 Page 5 of 6



        24.    The messages from Defendant to Plaintiff were not placed for “emergency

purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

                                           COUNT I
                    Violations of the Telephone Consumer Protection Act,
                                    47 U.S.C. § 227, et seq.

        25.    Plaintiff repeats and realleges the above paragraphs of this Complaint and

incorporates them herein by reference.

        26.    Defendant sent multiple automated text messages to cellular number belonging to

Plaintiff without her prior express written consent.

        27.    Each of the aforementioned messages by Defendant constitutes a violation of the

TCPA.

        28.    Plaintiff is entitled to an award of $500.00 in statutory damages for each message

sent in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

                                       COUNT II
       Knowing and/or Willful Violations of the Telephone Consumer Protection Act,
                                 47 U.S.C. § 227, et seq.

        29.    Plaintiff repeats and realleges the above paragraphs of this Complaint and

incorporates them herein by reference.

        30.    Defendant knowingly and/or willfully sent multiple automated text messages to a

cellular numbers belonging to Plaintiff without her prior express consent.

        31.    Each of the aforementioned messages by Defendant constitutes a knowing and/or

willful violation of the TCPA.

        32.    As a result of Defendant’s knowing and/or willful violations of the TCPA,

Plaintiff is entitled to an award of treble damages up to $1,500.00 for each call in violation of the

TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                                                  5
       Case 1:19-cv-00189-BKS-ATB Document 1 Filed 02/11/19 Page 6 of 6



                                   PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays that the Court grant Plaintiff the following relief

against Defendant as follows:


           1. Statutory damages of $500.00 for each and every call in violation of the TCPA

              pursuant to 47 U.S.C. § 227(b)(3)(B);

           2. Treble damages of up to $1,500.00 for each and every call in violation of the TCPA

              pursuant to 47 U.S.C. § 227(b)(3)(C); and

           3. Such other relief as the Court deems just and proper.

              TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: February 11, 2019

                                             Respectfully submitted,

                                             By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff




                                                6
